EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 7/8/2021.

The application has been amended as follows: 

Claim 1 has been replaced with: --A method of rehabilitation using position feedback of an impaired extremity to complete the positional movement associated with an exercise using an exoskeleton robotic arm employing both active and passive motion, the method comprising: 
providing the exoskeleton robotic arm,  an electronic controller and at least one sensor;
	determining a position of a healthy extremity by the at least one sensor;
	determining a position of the impaired extremity by the at least one sensor;
	directing a patient to attempt to mirror the position of the impaired extremity with the position of the healthy extremity;
	calculating with the electronic controller the amount of relative positional motion of one or more locations on the impaired extremity needed to cause the exoskeleton robotic arm to complete the positional movement necessary to mirror the position of the impaired extremity with the position of the healthy extremity after waiting a period of time sufficient to allow a patient to passively partially complete the exercise on their own; and 


Claim 6 has been replaced with: --A dual glove system for rehabilitating a damaged hand after a stroke, comprising:
	an exoskeleton glove having an exoskeleton configured to extend at least along the length of each digit of a damaged hand, at least one actuator mechanically connected to the exoskeleton and capable of at least flexing a portion of the exoskeleton extending along the length of each digit, a plurality of sensors, wherein a sensor of the plurality of sensors extends along the length of each digit of the exoskeleton glove and corresponding to each digit of the damaged hand, and an exoskeleton glove control system electronically connected to the at least one actuator and the plurality of sensors; 
	a control glove having a plurality of sensors, wherein a sensor of the plurality of sensors extends along the length of each digit of the control glove and corresponding to each digit of healthy hand, and a control glove control system electronically connected to the at least one actuator and the plurality of sensors;
	wherein the plurality of sensors on the control glove collect and transmit data regarding position of each digit on the healthy hand via the control glove control system to the exoskeleton glove control system, and the exoskeleton glove control system instructs the at least on actuator to move the exoskeleton causing the damaged hand to mirror the position of the healthy hand regardless of a position of each digit of the damaged hand upon the exoskeleton glove control system receiving the data gathered by the plurality of sensors on the control glove; and 

an algorithm employed on the exoskeleton glove control system which converts a resistance value at a position value recorded by the plurality of sensors of the exoskeleton glove to generate percentage data of the patient's involvement in the execution and completion of a movement.--

Claim 10 has been replaced with: --A method of rehabilitation using position feedback of an impaired extremity to complete the positional movement associated with an exercise using a dual glove system having an exoskeleton glove employing both active and passive motion, the method comprising: 
	providing the dual glove system of claim 6;
determining a position of a healthy extremity;
	determining a position of the impaired extremity;
	directing a patient to attempt to mirror the position of the impaired extremity with the position of the healthy extremity;
	calculating the amount of relative positional motion of one or more locations on the impaired extremity needed to cause the exoskeleton glove to complete the positional movement necessary to mirror the position of the impaired extremity with the position of the healthy extremity after waiting a period of time sufficient to allow a patient to passively partially complete the exercise on their own; and 
	causing the exoskeleton glove to provide active assisted motion to help the patient to complete the positional movement.--

Claim 9 has been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be Huang et al (US 2019/0209086) which teaches: A dual glove system for rehabilitating a damaged hand after a stroke (FIG 1 showing an exoskeleton glove and FIG 6 showing a sensing glove, paragraph [0003]), comprising: an exoskeleton glove having an exoskeleton configured to extend at least along the length of each digit of a damaged hand (See FIGs 1 and 2), at least one actuator mechanically connected to the exoskeleton and capable of at least flexing a portion of the exoskeleton extending along the length of each digit (in order to assist a user), a plurality of sensors (50), wherein a sensor of the plurality of sensors extends along the length of each digit of the exoskeleton glove and corresponding to each digit of the damaged hand (as seen in FIG 2), and an exoskeleton glove control system electronically connected to the at least one actuator and the plurality of sensors; a control glove (sensing glove of FIG 6) having a plurality of sensors (93), wherein a sensor of the plurality of sensors extends along the length of each digit of the control glove and corresponding to each digit of healthy hand, and a control glove control system electronically connected to the at least one actuator and the plurality of sensors; wherein the plurality of sensors on the control glove collect and transmit data regarding position of each digit on the healthy hand via the control glove control system to the exoskeleton glove control system, and the exoskeleton glove control system instructs the at least on actuator to move the exoskeleton causing the damaged hand to mirror the position of the healthy hand regardless of a position of each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784